           Case 2:19-cv-00825-CB Document 12 Filed 10/21/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF PENNSYLVANIA

  ------------------------------------------------------ x
                                                         :
  ROBERT WINKLES                                         :
  on behalf of himself and                               :
  similarly situated employees,                          :
                                                           Civil Action No. 2:19-cv-00825 CB
                                                         :
                    Plaintiff,                           :
                                                         :
                                                           Electronically Filed
                            v.                           :
                                                         :
  HARBOR FREIGHT TOOLS USA, INC., :
                                                         :
                    Defendant.                           :
                                                         :
  ------------------------------------------------------ X

    STIPULATION OF DISMISSAL, WITHOUT PREJUDICE, FOR PURPOSES OF
                    TRANFERRING TO ARBITRATION

       The Parties hereby stipulate to the dismissal of this action, without prejudice, pursuant to

Federal Rule of Civil Procedure 41(a)(1)(A)(ii), each party to bear its own costs and fees, for the

purpose of transferring Plaintiff’s claims to arbitration.

                                       Respectfully submitted,


 /s/ Joseph H. Chivers                              /s/ Jennifer G. Betts
 Joseph H. Chivers, Esquire                         Jennifer G. Betts, Esquire
 The Employment Rights Group, LLC                   Ogletree, Deakins, Nash, Smoak & Stewart,
 100 First Avenue, Suite 650                        P.C.
 Pittsburgh, PA 15222                               One PPG Place, Suite 1900
 Telephone: (412) 227-0763                          Pittsburgh, PA 15222
 jchivers@employmentrightsgroup.com                 Telephone: (412) 246-0153
                                                    jennifer.betts@ogletree.com
 Counsel for Plaintiff
 and all others similarly situated
                                                    Counsel for Defendant
                                                    Harbor Freight Tools USA, Inc.



DATED: October 21, 2019
